                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DARRYL LEE MATHIS,
    Plaintiff,

vs.                                         Case No.: 3:18cv1570/LAC/EMT

WARDEN WILLIAM WOOD,
     Defendant.
____________________________/


                                    ORDER



      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated February 22, 2019 (ECF No. 13). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                      Page 2 of 2

      2.    This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

      DONE AND ORDERED this 22nd day of March, 2019.



                                     s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv1570/LAC/EMT
